Order unanimously affirmed without costs. Memorandum: Family Court properly found that respondent mother had neglected her two children (see, Family Ct Act § 1046). The record supports the court’s findings that respondent failed to provide proper supervision, used excessive corporal punishment, and failed to take her medication to maintain her mental health, resulting in her becoming delusional and agitated in the presence of the children (see, Matter of Zariyastas S., 158 AD2d 45, 48). (Appeal from Order of Erie County Family Court, Rosa, J.—Neglect.) Present—Pine, J. P., Lawton, Hayes, Callahan and Boehm, JJ.